     Case 3:20-cv-00119-HEH Document 1 Filed 02/23/20 Page 1 of 24 PageID# 39




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION


TEAL HEREK, individually and on behalf of           )     Case No.: 3:20cv119
all others similarly situated,                      )
                                                    )     COLLECTIVE ACTION
        Plaintiff,                                  )
                                                    )
v.                                                  )     COMPLAINT FOR DAMAGES
                                                    )
                                                          1. Failure to Pay Minimum Wages,
THE OLD DOMINION CLUB OF                            )        29 U.S.C. § 206;
RICHMOND, a Virginia corporation; MIKE              )
                                                          2. Failure to Pay Overtime Wages,
PITTAS, an individual; CHARLES HAYES,               )        29 U.S.C. § 207;
an individual; MICHAEL DICKINSON, an                )     3. Illegal Kickbacks, 29 C.F.R. §
individual; CHRIS KOURDOGLOV, an                    )
                                                             531.35; and
individual; WILLIAM PYLIARIS, an                    )     4. Unlawful Taking of Tips,
individual; and DOES 1 through 10, inclusive,       )
                                                             29 U.S.C. § 203
                                                    )
        Defendants.                                 )
                                                          DEMAND FOR JURY TRIAL
                                                    )
                                                    )



        Plaintiff Teal Herek (“Plaintiff”), individually and on behalf of all others similarly

situated, alleges the following upon information and belief, based upon investigation of counsel,

published reports, and personal knowledge:

I.      NATURE OF THE ACTION
        1.      Plaintiff alleges causes of action against defendants THE OLD DOMINION

CLUB OF RICHMOND, a Virginia corporation, MIKE PITTAS, an individual, CHARLES

HAYES, an individual, MICHAEL DICKINSON, an individual, CHRIS KOURDOGLOV, an

individual, WILLIAM PYLIARIS, an individual, and DOES 1 through 10, inclusive,

(collectively, “Defendants”) for damages due to Defendants evading the mandatory minimum

wage and overtime provisions of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et

seq.(“FLSA”), illegally absconding with Plaintiff’s tips and demanding illegal kickbacks

including in the form of “House Fees.”

COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                  PAGE 1 OF 24
    Case 3:20-cv-00119-HEH Document 1 Filed 02/23/20 Page 2 of 24 PageID# 40




       2.         These causes of action arise from Defendants’ willful actions while Plaintiff was
employed by Defendants from approximately November 2018 until April 2019. During her time

being employed by Defendants, Plaintiff was denied minimum wage payments and denied
overtime as part of Defendants’ scheme to classify Plaintiff and other dancers/entertainers as
“independent contractors.” As the Department of Labor explained in a recent Administrative
Interpretation:

            Misclassification of employees as independent contractors is found in an
            increasing number of workplaces in the United States, in part reflecting
            larger restructuring of business organizations. When employers
            improperly classify employees as independent contractors, the employees
            may not receive important workplace protections such as the minimum
            wage, overtime compensation, unemployment insurance, and workers’
            compensation. Misclassification also results in lower tax revenues for
            government and an uneven playing field for employers who properly
            classify their workers. Although independent contracting relationships
            can be advantageous for workers and businesses, some employees may
            be intentionally misclassified as a means to cut costs and avoid compliance
            with labor laws.1


As alleged in more detail below, that is exactly what Defendants are doing in this case.

       3.         Plaintiff worked at Defendants’ facility, THE OLD DOMINION CLUB OF
RICHMOND located at 7 E. Broad Street, Richmond, Virginia 23219.
       4.         Defendants failed to pay Plaintiff minimum wages and overtime wages for all
hours worked in violation of 29 U.S.C. §§ 206 and 207 of the FLSA.
       5.         Defendants’ conduct violates the FLSA, which requires non-exempt employees
to be compensated for their overtime work at a rate of one and one-half (1.5) times their regular
rate of pay. See 29 U.S.C. § 207(a).
       6.         Furthermore, Defendants’ practice of failing to pay tipped employees pursuant to
29 U.S.C. § 203(m), violates the FLSA’s minimum wage provision. See 29 U.S.C. § 206.

1
    See DOL Admin. Interp. No. 2015-1, available at
    http://www.dol.gov/whd/workers/Misclassification/AI- 2015_1.pdf.
COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                    PAGE 2 OF 24
      Case 3:20-cv-00119-HEH Document 1 Filed 02/23/20 Page 3 of 24 PageID# 41




         7.     Plaintiff brings a collective action to recover the unpaid overtime compensation
and minimum wage owed to her individually and on behalf of all other similarly situated

employees, current and former, of Defendants. Members of the Collective Action are hereinafter
referred to as “FLSA Class Members.”
         8.     As a result of Defendants’ violations, Plaintiff and the FLSA Class Members
seek to recover double damages for failure to pay minimum wage, overtime liquidated damages,
interest, and attorneys’ fees.
II.      PARTIES
         9.     At all times relevant, Plaintiff was an individual adult resident of the State of
Virginia. Furthermore, Plaintiff was employed by Defendants and qualifies as an “employee” of
Defendants as defined by the FLSA, 29 U.S.C. § 203(e)(1). Her consent to this action is
attached hereto as Exhibit 1.
         10.    The FLSA Class Members are all current and former exotic dancers who worked
at THE OLD DOMINION CLUB OF RICHMOND located at 7 E. Broad Street, Richmond,
Virginia 23219 at any time starting three (3) years before this Complaint was filed, up to the
present.
         11.    Defendant THE OLD DOMINION CLUB OF RICHMOND (“ODC”) is a
Virginia corporation with its principal place of business located at 218 E. Main Street,
Richmond, Virginia 23219. At all times mentioned herein, ODC was an “employer” or “joint
employer” as defined by the FLSA, 29 U.S.C. § 203(d) and (g). ODC may be served via its
agent for service of process, Brian Telfair, 3007 Brook Road, #100, Richmond, Virginia 23227.
         12.    ODC is a members-only afterhours “strip club.” Generally, only members and
their guests may enter the ODC. ODC opens at 2 a.m. ODC frequently runs promotional events
that are not limited to members-only, but open to the public.
         13.    Defendant MIKE PITTAS (“Pittas”) was/is one of the main manager(s)/owner(s)
who executed the policies regarding payment to dancers and management of dancers, including


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                   PAGE 3 OF 24
      Case 3:20-cv-00119-HEH Document 1 Filed 02/23/20 Page 4 of 24 PageID# 42




Plaintiff.
         14.   Defendant CHARLES HAYES (“Hayes”) was/is one of the main

manager(s)/owner(s) who executed the policies regarding payment to dancers and management
of dancers, including Plaintiff.
         15.   Defendant MICHAEL DICKINSON (“Dickinson”) was/is one of the main
manager(s)/owner(s) who executed the policies regarding payment to dancers and management
of dancers, including Plaintiff.
         16.   Defendant CHRIS KOURDOGLOV (“Kourdoglov”) was/is one of the main
manager(s)/owner(s) who executed the policies regarding payment to dancers and management
of dancers, including Plaintiff.
         17.   Defendant WILLIAM PYLIARIS (“Pyliaris”) was/is one of the main
manager(s)/owner(s) who executed the policies regarding payment to dancers and management
of dancers, including Plaintiff.
         18.   Pittas, Hayes, Dickinson, Kourdoglov, and Pyliaris acted directly or indirectly on
behalf of ODC, and, at all times mentioned herein were “employer(s)” or “joint employer(s)” of
Plaintiff within the meaning of the FLSA. They exerted operational and management control
over ODC, including day to day management. They were, and are, frequently present at, owned,
directed, controlled and managed the operations at ODD. They also controlled the nature, pay
structure, and employment relationship of Plaintiff and the FLSA Class Members. Pittas, Hayes,
Dickinson, Kourdoglov, and Pyliaris had at all times relevant to this lawsuit, the authority to
hire and fire employees at ODC, the authority to direct and supervise the work of employees, the
authority to sign on the business’ checking accounts, including payroll accounts, and the
authority to make decisions regarding employee compensation and capital expenditures.
Additionally, they were responsible for the day-to-day affairs of ODC. In particular, they were
responsible for determining whether ODC complied with the FLSA.
///


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                 PAGE 4 OF 24
  Case 3:20-cv-00119-HEH Document 1 Filed 02/23/20 Page 5 of 24 PageID# 43




       19.     DOES 1-10 are the managers/owners/employees or agents who control the
policies and enforce the policies related to employment at ODC.

       20.     The true names, capacities or involvement, whether individual, corporate,
governmental or associate, of the Defendants named herein as DOES 1 through 10, inclusive are
unknown to Plaintiff who therefore sues said Defendants by such fictitious names. Plaintiff prays
for leave to amend this Complaint to show their true names and capacities when the same have
been finally determined. Plaintiff is informed and believes, and upon such information and belief
alleges thereon, that each of the Defendants designated herein as DOE is negligently,
intentionally, strictly liable or otherwise legally responsible in some manner for the events and
happenings herein referred to, and negligently, strictly liable intentionally or otherwise caused
injury and damages proximately thereby to Plaintiff, as is hereinafter alleged.
       21.     At all material times, Defendants have been an enterprise in commerce or in the
production of goods for commerce within the meaning of 29 U.S.C. § 203(r)(1) of the FLSA
because they have had employees at their club engaged in commerce, which has travelled in
interstate commerce. Moreover, because of Defendants’ interrelated activities, they function in
interstate commerce. 29 U.S.C. § 203(s)(1).
       22.     Furthermore, Defendants have had, and continue to have, an annual gross
business volume in excess of the statutory standard.
       23.     At all material times during the three (3) years prior to the filing of this action,
Defendants categorized all dancers/entertainers employed at ODC as “independent contractors”
and have failed and refused to pay wages or compensation to such dancers/entertainers. Plaintiff
was an individual employee who engaged in commerce or in the production of goods for
commerce as required by 29 U.S.C. §§ 206-207.
       24.     Plaintiff is informed and believes that, at all relevant times herein, Defendants
engaged in the acts alleged herein and/or condoned, permitted, authorized, and/or ratified the
conduct of its employees and agents, and other Defendants and are vicariously or strictly liable


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                   PAGE 5 OF 24
      Case 3:20-cv-00119-HEH Document 1 Filed 02/23/20 Page 6 of 24 PageID# 44




for the wrongful conduct of its employees and agents as alleged herein.
         25.   Plaintiff is informed and believes, and on that basis alleges that, each of the

Defendants acted, in all respects pertinent to this action, as the agent or employee of each other,
and carried out a joint scheme, business plan, or policy in all respect thereto and, therefore, the
acts of each of these Defendants are legally attributable to the other Defendants, and that these
Defendants, in all respects, acted as employers and/or joint employers of Plaintiff in that each of
them exercised control over her wage payments and control over her duties.
         26.   Plaintiff is informed and believes, and on that basis alleges that, at all relevant
times, each and every Defendant has been the agent, employee, representative, servant, master,
employer, owner, agent, joint venture, and alter ego of each of the other and each was acting
within the course and scope of his or her ownership, agency, service, joint venture and
employment.
         27.   At all times mentioned herein, each and every Defendant was the successor of the
other and each assumes the responsibility for the acts and omissions of all other Defendants.
III.     VENUE AND JURISDICTION
         28.   This Court has jurisdiction over the subject matter of this action under 28 U.S.C.
§ 1331 because this action arises under the FLSA, 29 U.S.C. §§ 201, et seq.
         29.   Venue is proper in this District because all or a substantial portion of the events
forming the basis of this action occurred in this District. Defendants’ club is located in this
District and Plaintiff worked in this District.
///
///
///
///
///
///


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                   PAGE 6 OF 24
  Case 3:20-cv-00119-HEH Document 1 Filed 02/23/20 Page 7 of 24 PageID# 45




IV.    ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
                                  (AGAINST ALL DEFENDANTS)

       A.      FACTUAL ALLEGATIONS
       30.     Defendants operate an adult-oriented entertainment facility located at 7 E. Broad
Street, Richmond, Virginia 23219.




                       (Figure 1 – Online promotional materials for ODC)
       31.     At all times mentioned herein, Defendants were “employer(s)” or “joint
employer(s)” of Plaintiff.
       32.     At all times during the three (3) years prior to the filing of the instant action,
Defendants categorized all dancers/entertainers employed by Defendants as “independent
contractors” and have failed and refused to pay wages to such dancers.
       33.     At all times relevant to this action, Defendants exercised a great deal of
operational and management control over the subject clubs, particularly in the areas of terms


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                    PAGE 7 OF 24
   Case 3:20-cv-00119-HEH Document 1 Filed 02/23/20 Page 8 of 24 PageID# 46




and conditions of employment applicable to dancers and entertainers.
        34.    Plaintiff began working as an exotic dancer for Defendants from approximately

November 2018 until April 2019.
        35.    The primary duty of an entertainer is to dance and entertain customers, and give
them a good experience. Specifically, an entertainer performs stage and table dances, and
entertains customers on an hourly basis.
        36.    Stated differently, entertainers dance on stage, perform table dances, and
entertain customers in VIP rooms, all while semi-nude.
        37.    Plaintiff worked and performed at the adult-oriented entertainment facility
multiple shifts per week. Plaintiff was an integral part of Defendants’ business which operated
solely as an adult-oriented entertainment facility featuring semi-nude female entertainers.
        38.    Defendants did not pay entertainers on an hourly basis.
        39.    Defendants exercised significant control over Plaintiff during her shifts and
would demand that Plaintiff stay until late in the morning if she worked.
        40.    Defendants set prices for all VIP performances.
        41.    Defendants set the daily cover charge for customers and or members to enter the
facility and had complete control over which customers and or members were allowed in the
facility.
        42.    Defendants controlled music for Plaintiff’s performances.
        43.    Defendants controlled the means and manner in which Plaintiff could perform.
        44.    Defendants had the authority to suspend, fine, fire, or otherwise discipline
entertainers for non-compliance with their rules regarding dancing.
        45.    Defendants actually suspended, fined, fired, or otherwise disciplined entertainers
for non-compliance with their rules regarding dancing.
        46.    Although Defendants allowed entertainers to choose their own costumes,
Defendants reserved the right to decide what a particular entertainer was allowed to wear on the


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                PAGE 8 OF 24
      Case 3:20-cv-00119-HEH Document 1 Filed 02/23/20 Page 9 of 24 PageID# 47




premises. In order to comply with ODC’s dress and appearance standards, Plaintiff typically
expended approximately one (1) hour of time each shift getting ready for work without being

paid any wages for such time getting ready.
         47.     Plaintiff was compensated exclusively through tips from Defendants’ customers.
That is, Defendants did not pay Plaintiff whatsoever for any hours worked at their
establishment.
         48.     Defendants also required Plaintiff to share her tips with Defendants, and other
non-service employees who do not customarily receive tips, including the managers, disc
jockeys, and the bouncers.
         49.     Defendants are in violation of the FLSA’s tipped-employee compensation
provision, 29 U.S.C. § 203(m), which requires employers to pay a tipped employee a minimum
of $2.13 per hour. Defendants also violated 29 U.S.C. § 203(m) when they failed to notify
Plaintiff about the tip credit allowance (including the amount to be credited) before the credit
was utilized. That is, Defendants’ exotic dancers were never made aware of how the tip credit
allowance worked or what the amounts to be credited were. Furthermore, Defendants violated
29 U.S.C. § 203(m) because they did not allow Plaintiff to retain all of her tips and instead
required that she divide her tips amongst other employees who do not customarily and regularly
receive tips. Because Defendants violated the tip-pool law, Defendants lose the right to take a
credit toward minimum wage.
         50.     Defendants exercised significant control over Plaintiff through written and
unwritten policies and procedures.
         51.     ODC provided and paid for all advertising and marketing efforts undertaken on
behalf of ODC.
         52.     ODC paid for the buildings used by ODC maintenance of the facilities, the sound
systems, stages, lights, beverages and inventory used at the facilities.
///


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                 PAGE 9 OF 24
  Case 3:20-cv-00119-HEH Document 1 Filed 02/23/20 Page 10 of 24 PageID# 48




         53.   Defendants made all hiring decisions regarding wait staff, security, entertainers,
managerial and all other employees on the premises.

         54.   ODC’s opportunity for profit and loss far exceeded Plaintiff’s opportunity for
profit and loss from work at ODC.
         55.   Semi-nude dancing is an integral part of ODC’s operations. ODC’s advertising
prominently displays semi-nude dancing for its customers. ODC is well known as a members-
only afterhours “strip club.”
         56.   ODC needs entertainers to successfully and profitably operate the ODC business
model.
         57.   The position of entertainer requires no managerial skill of others.
         58.   The position of entertainer requires little other skill or education, formal or
otherwise.
         59.   The only requirements to become an entertainer at ODC are “physical attributes”
and the ability to dance seductively. Plaintiff did not have a formal interview but instead was
glanced over “up and down” and participated in a brief audition by the manager before being
offered an employment opportunity. The amount of skill required is more akin to an
employment position than that of a typical independent contractor. Defendants do not require
prior experience as an entertainer or any formal dance training as a job condition or prerequisite
to employment. Defendants do not require the submission of an application or a resume as part
of the hiring process. In fact, Plaintiff has little or no formal dance training and experience
before auditioning to dance at ODC.
         60.   Defendants failed to maintain records of wages, fines, fees, tips and gratuities
and/or service charges paid or received by entertainers.
         61.   Plaintiff was not paid an hourly minimum wage or any hourly wage or salary
despite being present at Defendants’ facility and required to work and entertain its customers at
any time during her work shift.


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                  PAGE 10 OF 24
  Case 3:20-cv-00119-HEH Document 1 Filed 02/23/20 Page 11 of 24 PageID# 49




        62.     Plaintiff was not paid overtime wages at one-and-a-half (1.5) times the regular
minimum wage rate for any hours worked despite being present at Defendants’ facilities and

required to work and entertain its customers for longer than eight (8) hours per night.
        63.     Plaintiff was not paid an hourly minimum wage for the typical one (1) hour of
time expended prior to each shift to get ready for work, including applying makeup and hair,
and to comply with Defendants’ dress and appearance standards. Plaintiff estimates that she
spent approximately five hundred U.S. Dollars ($500.00) annually on makeup, hair-related
expenses and outfits.
        64.     Plaintiff was not paid an hourly minimum wage for the time she was required to
wait at ODC until the premises and the parking lot were cleared of customers.
        65.     The FLSA Class Members had the same pay structure and were under the same
controls as Plaintiff.
        66.     Plaintiff and FLSA Class Members would work over forty (40) hours in some
weeks each worked for Defendants.
        67.     Defendants have never paid Plaintiff and the FLSA Class Members any amount
as wages whatsoever, and have instead unlawfully required Plaintiff and FLSA Class Members
to pay them for the privilege of working.
        68.     The only source of monies received by Plaintiff (and the class she seeks to
represent) relative to her employment with Defendants came in the form of gratuities received
directly from customers, a portion of which Plaintiff and the FLSA Class Members were
required to pay to Defendants.
        69.     Although Plaintiff and the FLSA Class Members are required to and do in fact
frequently work more than forty (40) hours per workweek, they are not compensated at the
FLSA mandated time-and-a-half rate for hours in excess of forty (40) per workweek. In fact,
they receive no compensation whatsoever from Defendants and thus, Defendants violate the
minimum wage requirement of FLSA. See 29 U.S.C. § 206.


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                               PAGE 11 OF 24
  Case 3:20-cv-00119-HEH Document 1 Filed 02/23/20 Page 12 of 24 PageID# 50




       70.     Defendants’ method of paying Plaintiff in violation of the FLSA was willful and
was not based on a good faith and reasonable belief that its conduct complied with the FLSA.

Defendants misclassified Plaintiff with the sole intent to avoid paying her in accordance to the
FLSA; the fees and fines described herein constitute unlawful “kickbacks” to the employer
within the meaning of the FLSA, and Plaintiffs are entitled to restitution of such fines and fees.
       71.     Plaintiff and FLSA Class Members who worked at ODC performed precisely the
same job duties - dancing and entertaining at ODC.
       72.     Plaintiff and FLSA Class Members who worked at ODC during the applicable
limitations period(s) were subject to the same work rules established by the Defendants as
identified above.
       73.     Plaintiff and FLSA Class Members at ODC were subject to the terms and
conditions of employment and the same degree of control, direction, supervision, promotion and
investment imposed or performed by Defendants.
       74.     Plaintiff and FLSA Class Members at ODC during the applicable limitations
period(s) were subject to the same across-the-board, uniformly applied corporate policy
mandated by Defendants.
       75.     Plaintiff and the FLSA Class Members at ODC, during the applicable limitations
period, were subject to the same fees and fines imposed by Defendants.
       76.     Defendants required Plaintiff to pay fees to Defendants and other ODC
employees, including but not limited to managers, DJs and doormen.
       77.     Defendants required Plaintiff to pay fees to Defendants and other ODC
employees for reasons other than the pooling of tips among employees who customarily and
regularly received tips.
       78.     As a result of Defendants’ across-the-board, standard operating procedure of
mischaracterizing dancers/entertainers as “independent contractors” and their consequent failure
to pay any wages or compensation whatsoever, it is a certainly that numerous other current and


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                PAGE 12 OF 24
  Case 3:20-cv-00119-HEH Document 1 Filed 02/23/20 Page 13 of 24 PageID# 51




former dancers and entertainers who worked at ODC during the applicable limitations period
would elect to participate in this action if provided notice of same.

          79.   Upon information and belief, more than one hundred (100) dancers and
entertainers have worked at ODC during the three (3) to five (5) years prior to the filing of this
action.
          80.   Plaintiff is “similarly situated” to the 29 U.S.C. § 216(b) class of persons she
seeks to represent, and will adequately represent the interests of the class.
          81.   Plaintiff has hired Counsel experienced in class actions and in collective actions
under 29 U.S.C. § 216(b) who will adequately represent the class.
          82.   Defendants failed to keep records of tips, gratuities and/or service charges paid to
Plaintiff or any other entertainer and failed to maintain and furnish wage statements to Plaintiff.
          83.   Federal law mandates that an employer is required to keep for three (3) years all
payroll records and other records containing, among other things, the following information:
          a.    The time of day and day of week on which the employees’ work week begins;
          b.    The regular hourly rate of pay for any workweek in which overtime compensation
                is due under 29 U.S.C. § 207(a);
          c.    An explanation of the basis of pay by indicating the monetary amount paid on a
                per hour, per day, per week, or other basis;
          d.    The amount and nature of each payment which, pursuant to 29 U.S.C. § 207(e), is
                excluded from the “regular rate”;
          e.    The hours worked each workday and total hours worked each workweek;
          f.    The total daily or weekly straight time earnings or wages due for hours worked
                during the workday or workweek, exclusive of premium overtime compensation;
          g.    The total premium for overtime hours. This amount excludes the straight-time
                earnings for overtime hours recorded under this section;




COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                 PAGE 13 OF 24
  Case 3:20-cv-00119-HEH Document 1 Filed 02/23/20 Page 14 of 24 PageID# 52




       h.      The total additions to or deductions from wages paid each pay period including
               employee purchase orders or wage assignments;

       i.      The dates, amounts, and nature of the items which make up the total additions and
               deductions;
       j.      The total wages paid each pay period; and
       k.      The date of payment and the pay period covered by payment.
29 C.F.R. 516.2, 516.5.
       84.     Defendants have not complied with federal law and have failed to maintain such
records with respect to Plaintiff and the FLSA Class Members. Because Defendants’ records are
inaccurate and/or inadequate, Plaintiff and the FLSA Class Members can meet their burden
under the FLSA by proving that they, in fact, performed work for which they were improperly
compensated, and produce sufficient evidence to show the amount and extent of their work “as a
matter of a just and reasonable inference.” See, e.g., Anderson v. Mt. Clemens Pottery Co., 328
U.S. 680, 687 (1946). Plaintiff seeks to put Defendants on notice that she intends to rely on
Anderson to provide the extent of her unpaid work.
       B.      INDIVIDUAL LIABILITY UNDER THE FLSA
       85.     In Brock v Hamad, the Court of Appeals for the Fourth Circuit held that
individual defendants can be held liable as employers under the FLSA. Brock v. Hamad, 867
F.2d 804, 808 n.6 (4th Cir. 1989). The FLSA defines “employer” as “any person acting directly
or indirectly in the interest of an employer in relation to an employee.” 29 U.S.C. § 203(d).
       86.     Under the majority rule, an individual corporate officer may be subject to
liability in his individual capacity if he acts as a supervisor with sufficient control over the
conditions and terms of a plaintiff’s employment. Zegarra v. Marco Polo, Inc., No. 1:08cv891,
2009 U.S. Dist. LEXIS 3845, at *5–6 (E.D. Va. Jan. 21, 2009) (citing Kilvitis v. County of
Luzerne, 52 F.Supp.2d 403, 413 (M.D.Pa. 1999)).
///


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                   PAGE 14 OF 24
  Case 3:20-cv-00119-HEH Document 1 Filed 02/23/20 Page 15 of 24 PageID# 53




        87.    Defendants Pittas, Hayes, Dickinson, Kourdoglov, and Pyliaris are individually
liable for failing to pay Plaintiff her wages. The actual identities of DOES 1-10 are unknown at

this time.
V.      COLLECTIVE ACTION ALLEGATIONS
        88.    Plaintiff hereby incorporates by reference and re-alleges each and every
allegation set forth in each and every preceding paragraph as though fully set forth herein.
        89.    Plaintiff brings this action as an FLSA collective action pursuant to 29 U.S.C.
§ 216(b) on behalf of all persons who were or are employed by Defendants as exotic
dancers/entertainers at any time during the three (3) years prior to the commencement of this
action to present.
        90.    Plaintiff has actual knowledge that FLSA Class Members have also been denied
overtime pay for hours worked over forty (40) hours per workweek and have been denied pay at
the federally mandated minimum wage rate. That is, Plaintiff worked with other
dancers/entertainers at ODC. As such, she has firsthand personal knowledge of the same pay
violations throughout Defendants’ club. Furthermore, other exotic dancers/entertainers at
Defendants’ club have shared with her similar pay violation experiences as those described in
this Complaint.
        91.    Other employees similarly situated to Plaintiff work or have worked at ODC but
were not paid overtime at the rate of one and one-half (1.5) their regular rate when those hours
exceeded forty (40) hours per workweek. Furthermore, these same employees were denied pay
at the federally mandated minimum wage rate.
        92.    Although Defendants permitted and/or required the FLSA Class Members to
work in excess of forty (40) hours per workweek, Defendants have denied them full
compensation for their hours worked over forty (40). Defendants have also denied them full
compensation at the federally mandated minimum wage rate.
///


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                               PAGE 15 OF 24
  Case 3:20-cv-00119-HEH Document 1 Filed 02/23/20 Page 16 of 24 PageID# 54




        93.      FLSA Class Members perform or have performed the same or similar work as
the Plaintiff.

        94.      FLSA Class Members regularly work or have worked in excess of forty (40)
hours during a workweek.
        95.      FLSA Class Members regularly work or have worked and did not receive
minimum wage.
        96.      FLSA Class Members are not exempt from receiving overtime and/or pay at the
federally mandated minimum wage rate under the FLSA.
        97.      As such, FLSA Class Members are similar to Plaintiff in terms of job duties, pay
structure, misclassification as independent contractors and/or the denial of overtime and
minimum wage.
        98.      Defendants’ failure to pay overtime compensation and hours worked at the
minimum wage rate required by the FLSA results from generally applicable policies or
practices, and does not depend on the personal circumstances of the FLSA Class Members.
        99.      The experiences of Plaintiff, with respect to her pay, are typical of the
experiences of the FLSA Class Members.
        100.     The specific job titles or precise job responsibilities of each FLSA Class Member
does not prevent collective treatment.
        101.     All FLSA Class Members, irrespective of their particular job requirements, are
entitled to overtime compensation for hours worked in excess of forty (40) during a workweek.
        102.     All FLSA Class Members, irrespective of their particular job requirements, are
entitled to compensation for hours worked at the federally mandated minimum wage rate.
        103.     Although the exact number of damages may vary among FLSA Class Members,
the damages for the FLSA Class Members can be easily calculated by a simple formula. The
claims of all FLSA Class Members arise from a common nucleus of facts. Liability is based on
a systematic course of wrongful conduct by the Defendant that caused harm to all FLSA Class


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                  PAGE 16 OF 24
  Case 3:20-cv-00119-HEH Document 1 Filed 02/23/20 Page 17 of 24 PageID# 55




Members.
        104.   As such, Plaintiff brings her FLSA claims as a collective action on behalf of the

following class:
           All of Defendants’ current and former exotic dancers/entertainers who
           worked at ODC in Richmond, Virginia at any time starting three years
           before this Complaint was filed.
VI.     CAUSES OF ACTION
                                 FIRST CAUSE OF ACTION
            FAILURE TO PAY MINIMUM WAGE PURSUANT TO FLSA, 29 U.S.C. § 206
       (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)
        105.   Plaintiff hereby incorporates by reference and re-alleges each and every
allegation set forth in each and every preceding paragraph as though fully set forth herein.
        106.   Defendants are engaged in “commerce” and/or in the production of “goods” for
“commerce” as those terms are defined in the FLSA.
        107.   Defendants operate an enterprise engaged in commerce within the meaning of the
FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because its
annual gross volume of sales made is more than five hundred thousand U.S. Dollars ($500,000).
        108.   Defendants failed to pay Plaintiff the minimum wage in violation of 29 U.S.C. §
206.
        109.   Based upon the conduct alleged herein, Defendants knowingly, intentionally and
willfully violated the FLSA by not paying Plaintiff the minimum wage under the FLSA.
        110.   Throughout the relevant period of this lawsuit, there is no evidence that
Defendants’ conduct that gave rise to this action was in good faith and based on reasonable
grounds. In fact, Defendants continued to violate the FLSA long after it learned that its
misclassification scheme and compensation policies were illegal.
///


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                               PAGE 17 OF 24
  Case 3:20-cv-00119-HEH Document 1 Filed 02/23/20 Page 18 of 24 PageID# 56




       111.      Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from
Defendants, minimum wage compensation and an equal amount in the form of liquidated

damages, as well as reasonable attorneys’ fees and costs of the action, including interest,
pursuant to 29 U.S.C. § 216(b).
                                  SECOND CAUSE OF ACTION
          FAILURE TO PAY OVERTIME WAGES PURSUANT TO FLSA, 29 U.S.C. § 207
      (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)
       112.      Plaintiff hereby incorporates by reference and re-alleges each and every allegation
set forth in each and every preceding paragraph as though fully set forth herein.
       113.      Each Defendant is an “employer” or “joint employer” of Plaintiff within the
meaning of the FLSA, 29 U.S.C. § 203(d).
       114.      Defendants are engaged in “commerce” and/or in the production of “goods” for
“commerce” as those terms are defined in the FLSA.
       115.      Defendants operate an enterprise engaged in commerce within the meaning of the
FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because its
annual gross volume of sales made is more than five hundred thousand U.S. Dollars
($500,000.00).
       116.      Defendants failed to pay Plaintiff the applicable overtime wage for each hour in
excess of forty (40) during each workweek in which she worked in violation of 29 U.S.C. § 207.
       117.      Based upon the conduct alleged herein, Defendants knowingly, intentionally and
willfully violated the FLSA by not paying Plaintiff the overtime wage required under the FLSA.
       118.      Throughout the relevant period of this lawsuit, there is no evidence that
Defendants’ conduct that gave rise to this action was in good faith and based on reasonable
grounds. In fact, Defendants continued to violate the FLSA long after it learned that its
misclassification scheme and compensation policies were unlawful.
///


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                 PAGE 18 OF 24
  Case 3:20-cv-00119-HEH Document 1 Filed 02/23/20 Page 19 of 24 PageID# 57




       119.    Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from
Defendants, overtime wage compensation and an equal amount in the form of liquidated

damages, as well as reasonable attorneys’ fees and costs of the action, including interest,
pursuant to 29 U.S.C. § 216(b).
                                  THIRD CAUSE OF ACTION
                            ILLEGAL KICKBACKS, 29 C.F.R. § 531.35
      (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)
       120.    Plaintiff hereby incorporates by reference and re-alleges each and every allegation
set forth in each and every preceding paragraph as though fully set forth herein.
       121.    Defendants required Plaintiff to pay monetary fees to Defendants and other ODC
employees who did not work in positions that are customarily and regularly tipped, in violation
of 29 U.S.C. § 203(m).
       122.    Defendants’ requirement that Plaintiff pay fees to Defendants and other ODC
employees violated the “free and clear” requirement of 29 C.F.R. § 531.35.
       123.    Because Defendants violated the “free and clear” requirement of 29 C.F.R. §
531.35 as alleged above, they were not entitled to utilize the FLSA’s tip-credit provision with
respect to Plaintiff’s wages.
       124.    Because Defendants violated the “free and clear” requirement of 29 C.F.R. §
531.35, all monetary fees imposed on Plaintiff are classified as illegal kickbacks.
       125.    Plaintiff is entitled to recover from Defendants all fees that Defendants required
Plaintiff to pay in order to work at ODC, involving but not limited to house fees and tip sharing.
///
///
///
///
///


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                PAGE 19 OF 24
 Case 3:20-cv-00119-HEH Document 1 Filed 02/23/20 Page 20 of 24 PageID# 58




                                 FOURTH CAUSE OF ACTION
          UNLAWFUL TAKING OF TIPS IN VIOLATION OF THE FLSA, 29 U.S.C. § 203

     (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)
       126.    Plaintiff hereby incorporates by reference and re-alleges each and every allegation
set forth in each and every preceding paragraph as though fully set forth herein.
       127.    Plaintiff customarily and regularly received more than thirty U.S. Dollars
($30.00) a month in tips and therefore is a tipped employee as defined in the FLSA, 29 U.S.C. §
203(t), see also 29 C.F.R. § 531.50.
       128.    At all relevant times, each Defendants were “employer(s)” or “joint employer(s)”
of Plaintiff within the meaning of the FLSA, 29 U.S.C. § 203(d).
       129.    Defendants are engaged in “commerce” and/or in the production of “goods” for
“commerce” as those terms are defined in the FLSA.
       130.    Defendants operate an enterprise engaged in commerce within the meaning for
the FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because
its annual gross volume of sales made is more than five hundred thousand U.S. Dollars
($500,000).
       131. Under the Tip Income Protection Act (“TIPA”):
          [a]n employer may not keep tips received by its employees for any
          purpose including allowing managers or supervisors to keep any portion of
          employees’ tips, regardless of whether or not it takes a tip credit.
       29 U.S.C. § 203 (m)(2)(B).
       132.    Defendants kept a portion of tips paid to Plaintiff by Defendants’ customers in the
form of fees, fines, mandatory charges and other payments to management, disc jockeys, and
door men in violation of TIPA.
       133.    Defendants required Plaintiff to participate in an illegal tip pool, which included
employees who do not customarily and regularly receive tips, and do not have more than a de
minimis, if any, interaction with customer leaving the tips (such as the Club DJ, security, and


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                PAGE 20 OF 24
  Case 3:20-cv-00119-HEH Document 1 Filed 02/23/20 Page 21 of 24 PageID# 59




management). See U.S. Dep’t of Labor, Wage and Hour Division, “Fact Sheet # 15: Tipped
employees under the Fair Labor Standards Act (FLSA).”

       134.    The contribution Defendants required Plaintiff to make after each shift was
arbitrary and capricious and distribution was not agreed to by Plaintiff other dancers; but rather,
was imposed upon Plaintiff and other dancers.
       135.    By requiring Plaintiff to pool her tips with club management, including the
individual Defendants named herein, Defendants “retained” a portion of the tips received by
Plaintiff in violation of the FLSA.
       136.    Defendants did not make any effort, let alone a “good faith” effort, to comply
with the FLSA as it relates to compensation owed to Plaintiff.
       137.    At the time of their illegal conduct, Defendants knew or showed reckless
disregard that the tip-pool which they required Plaintiff to contribute included non-tipped
employees and, therefore, was statutorily illegal. In spite of this, Defendants willfully failed and
refused to pay Plaintiff the proper amount of the tips to which she was entitled.
       138.    Defendants’ willful failure and refusal to pay Plaintiff the tips she earned violates
the FLSA.
///
///
///
///
///
///
///
///
///
///


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                 PAGE 21 OF 24
  Case 3:20-cv-00119-HEH Document 1 Filed 02/23/20 Page 22 of 24 PageID# 60




       139.      Defendants kept a portion of tips paid to Plaintiff by Defendants’ customers in the
form of fees, fines, mandatory charges and other payments to management, house moms, disc

jockeys, and door men in violation of TIPA.
       140.      As a result of the acts and omissions of the Defendants as alleged herein, and
pursuant to 29 U.S.C. §§ 216(b) and 260, Plaintiff is entitled to damages in the form of all
misappropriated tips, plus interest; as liquated damages, an amount equal to all misappropriated
tips, mandatory attorneys’ fees, costs, and expenses.
                                      PRAYER FOR RELIEF
WHEREFORE, Plaintiff requests of this Court the following relief:
           1.       For compensatory damages according to proof at trial of at least $100,000;
           2.       For special damages according to proof at trial;
           3.       For restitution of unpaid monies;
           4.       For attorneys’ fees;
           5.       For costs of suit incurred herein;
           6.       For statutory penalties;
           7.       For civil penalties;
           8.       For pre-judgment interest;
           9.       For post-judgement interest;
           10.      For general damages in an amount to be proven at trial;
///
///
///
///
///
///
///


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                PAGE 22 OF 24
 Case 3:20-cv-00119-HEH Document 1 Filed 02/23/20 Page 23 of 24 PageID# 61




          11.    For declaratory relief;
          12.    For injunctive relief; and

          13.    For such other and further relief as the tribunal may deem just and proper.


Dated: February 23, 2020                       /s/ Suzanne S. Long
                                               Suzanne S. Long
                                               Virginia Bar No. 46462
                                               David A.C. Long
                                               Virginia Bar No. 51057
                                               MEYER BALDWIN LONG & MOORE LLP
                                               5600 Grove Avenue
                                               Richmond, Virginia 23226
                                               Telephone: (804) 285-3888
                                               Fax: (804) 285-7779
                                               slong@meyerbaldwin.com
                                               dlong@meyerbaldwin.com

                                               Jacob J. Ventura
                                               California Bar No. 315491
                                               KRISTENSEN LLP
                                               12540 Beatrice Street, Suite 200
                                               Los Angeles, California 90066
                                               Telephone: (310) 507-7924
                                               Fax: (310) 507-7906
                                               jacob@kristensenlaw.com
                                               (Pro Hac Vice forthcoming)

                                               W. Craft Hughes
                                               Texas Bar No. 24046123
                                               HUGHES ELLZEY, LLP
                                               1105 Milford Street
                                               Houston, Texas 77066
                                               Telephone: (713) 554-2377
                                               Fax: (888) 995-3335
                                               craft@hughesellzey.com
                                               (Pro Hac Vice forthcoming)

                                               Attorneys for Plaintiff




COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                             PAGE 23 OF 24
 Case 3:20-cv-00119-HEH Document 1 Filed 02/23/20 Page 24 of 24 PageID# 62




                                DEMAND FOR JURY TRIAL
       Plaintiff hereby demands a trial by jury for all such triable claims.


Dated: February 23, 2020                          /s/ Suzanne S. Long
                                                  Suzanne S. Long
                                                  Virginia Bar No. 46462
                                                  David A.C. Long
                                                  Virginia Bar No. 51057
                                                  MEYER BALDWIN LONG & MOORE LLP
                                                  5600 Grove Avenue
                                                  Richmond, Virginia 23226
                                                  Telephone: (804) 285-3888
                                                  Fax: (804) 285-7779
                                                  slong@meyerbaldwin.com
                                                  dlong@meyerbaldwin.com

                                                  Jacob J. Ventura
                                                  California Bar No. 315491
                                                  KRISTENSEN LLP
                                                  12540 Beatrice Street, Suite 200
                                                  Los Angeles, California 90066
                                                  Telephone: (310) 507-7924
                                                  Fax: (310) 507-7906
                                                  jacob@kristensenlaw.com
                                                  (Pro Hac Vice forthcoming)

                                                  W. Craft Hughes
                                                  Texas Bar No. 24046123
                                                  HUGHES ELLZEY, LLP
                                                  1105 Milford Street
                                                  Houston, Texas 77066
                                                  Telephone: (713) 554-2377
                                                  Fax: (888) 995-3335
                                                  craft@hughesellzey.com
                                                  (Pro Hac Vice forthcoming)

                                                  Attorneys for Plaintiff




COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                              PAGE 24 OF 24
